Citation Nr: 0430888	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus, to include whether the veteran lacked 
the mental capacity to file a timely notice of disagreement 
to a September 1978 Regional Office rating decision denying 
service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard on December 
4, 1976.  His DD Form 214, Report of Separation from Active 
Duty, shows that he reported for Active Duty for Training on 
February 6, 1977, and that he was released from Active Duty 
for Training on March 4, 1977, because of his failure to meet 
established physical standards due to bilateral pes planus.  

The Regional Office (RO) originally denied the appellant's 
claim for entitlement to service connection for bilateral pes 
planus in September 1978.  Although notified of the decision 
and advised of his appellate rights, he did not appeal the 
decision.  Subsequently, the appellant attempted to reopen 
the claim on numerous occasions; however, the claim was 
consistently denied by the RO, and the veteran was informed, 
each time, of the RO's decision, but did not appeal.  In May 
1998, the Board of Veterans' Appeals (Board) found that new 
and material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
bilateral pes planus.  The appellant did not appeal the 
Board's May 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In October 1998, the appellant filed an application to reopen 
his claim.  By rating action of March 1999, the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for bilateral pes planus.  
The appellant appealed and, in November 2000, the Board 
denied the claim on the basis that new and material evidence 
sufficient to reopen the claim had not been submitted.  The 
appellant appealed the Board's November 2000 decision to the 
Court.  

In a May 2001 order, the Court granted the Secretary's Motion 
for Remand of the Board's November 2000 decision and to Stay 
Further Proceedings, to which the appellant agreed.  Pursuant 
to the actions in the Motion, the Court vacated the Board's 
November 2000 decision that denied the reopening of the 
veteran's claim for service connection for bilateral pes 
planus and remanded the matter to the Board for issuance of a 
readjudication decision that took into consideration and was 
in compliance with the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Pursuant to the above-mentioned Court order, the Board 
readjudicated the case and, in a March 25, 2002, decision, 
denied the appellant's claim on the basis that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The appellant appealed the Board's March 2002 
decision to the Court.  

Both the appellant and the Secretary filed briefs with the 
Court.  The Secretary argued that the Court affirm the 
Board's decision, with the appellant arguing issues not 
previously raised.  In an August 2003 order, the Court 
vacated the Board's March 25, 2002, decision and remanded the 
matter to the Board for readjudication, to include 
consideration as to whether the veteran is entitled to a 
tolling of the time period for filing a notice of 
disagreement (NOD) to the RO's September 1978 initial denial 
of service connection for pes planus.  

In light of the Court's August 2003 order, the Board, in 
April 2004, remanded the case to the RO for consideration of 
whether the appellant lacked the mental capacity to file a 
timely NOD to the RO's September 1978 initial rating decision 
denying service connection for bilateral pes planus.  While 
the RO was making a determination on that issue, the primary 
issue pending before the Board pertaining to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral pes planus was held in 
abeyance.  In September 2004, the RO made a determination on 
the remanded issue and returned the case to the Board for 
appellate determination.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

While the claims file was at the Board, Board personnel 
received, on November 4, 2004, some additional psychiatric 
records pertaining to the appellant, which his representative 
maintains directly addresses the appellant's mental capacity 
and his alleged failure to file his material in a timely 
fashion in response to the RO's September 1978 denial of 
service connection for bilateral pes planus.  This medical 
statement of D. Trello, Psy.D., has not been initially 
reviewed by the agency of original jurisdiction personnel.  
No written waiver of first review by the RO of this new 
evidence has been received at the Board.  Therefore, pursuant 
to recent judicial precedent, the case must once again be 
returned to the RO for readjudication, taking into 
consideration all of the evidence of record, to include the 
report of the appellant's treating psychologist.  

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2003) are fully 
complied with and satisfied.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken to 
help avoid future remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO should once again contact the 
appellant and request the names and 
addresses of all medical care personnel 
who treated him for an alleged mental 
disorder specifically during the one-year 
period subsequent to September 1978.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the appellant, or if the appellant is 
nonresponsive, a notation to that effect 
should be inserted in the file.  

3.  After the above-mentioned development 
has been accomplished, the RO is to 
request a review of the appellant's 
claims file, to include his service 
medical records, by a panel, consisting 
of a VA psychiatrist and a VA 
psychologist.  The panel is to offer a 
medical opinion as to whether it is at 
least as likely as not that the appellant 
lacked the mental capacity to file a 
timely notice of disagreement to the RO's 
September 1978 rating decision, i.e., 
within one year following the notice of 
that decision to the appellant in 
September 1978.  The panel is to provide 
a definition of "mental capacity".  The 
panel is to comment on the recently 
submitted medical opinion offered by Dr. 
Trello, with specific references to 
findings and incidents in the appellant's 
claims file.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case, including a copy of 
this remand, be provided to the reviewing 
VA panel so that the reviewers can have 
access to the appellant's pertinent 
medical history and circumstances.  

4.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of the recently submitted 
evidence.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  The RO should consider 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for bilateral pes planus, to 
include whether the veteran lacked the 
mental capacity to file a timely notice 
of disagreement to a September 1978 R O 
rating decision denying service 
connection for pes planus.  

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


